Citation Nr: 1434243	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  11-07 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to an initial compensable disability rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel

INTRODUCTION

The Veteran had active air service from September 1965 to July 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran testified before the undersigned Veterans Law Judge during an August 2011 videoconference hearing.  A transcript is of record.

The issue of entitlement to an initial compensable disability rating for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran currently has right ear hearing loss for VA purposes.

2.  The Veteran was exposed to traumatic noise without hearing protection during his active service delivering materials to the flight line.

3.  In November 2013, a VA examiner opined that the Veteran's bilateral tinnitus, which began intermittently in service, was at least as likely as not a symptom associated with his hearing loss.

4.  The Veteran's right ear hearing loss had its onset in service.






CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).


ORDER

Service connection for right ear hearing loss is granted.


REMAND

The criteria for a higher rating under Diagnostic Code 6100 differ depending on whether the Veteran is service-connected for one or for both ears.  As discussed above, the Board has granted service connection for right ear hearing loss; therefore, the Board defers the issue of entitlement to an initial compensable rating for left ear hearing loss.  The issue of entitlement to an initial compensable disability rating for left ear hearing loss is therefore inextricably intertwined with the evaluation of his right ear hearing loss.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are inextricably intertwined when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  

Accordingly, the case is REMANDED for the following action:

1. Assign the Veteran an initial rating for right ear hearing loss.  Then, adjudicate the issue of entitlement to an initial compensable disability rating for left ear hearing loss. 

2. After adjudicating the issue of entitlement to an initial compensable disability rating for left ear hearing loss, the RO or AMC should readjudicate the claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


